ORDER OF MULTIDISTRICT LITIGATION PANEL

                     Order Pronounced November 29, 2005


03-0895     UNION CARBIDE v. AUDREY AMELIA ADAMS, ET AL.

            Order Concerning Pre-September 1, 2003 Asbestos Cases


      On December 30, 2003 this panel granted a motion to  transfer  certain
asbestos  cases  to  a  pretrial  judge  pursuant  to   Rule   of   Judicial
Administration  13.   On  January  13,  2004  the  panel  named  Judge  Mark
Davidson, Judge of the 11th District court of  Harris  County,  as  pretrial
judge and transferred the cases to him.
      At that time the panel's authority was limited to civil actions  filed
on or  after  September  1,  2003.  During  the  last  legislative  session,
however, the Legislature amended the Civil Practice  and  Remedies  Code  by
adding Chapter 90, entitled "Claims Involving Asbestos and Silica."  Section
90.010 applies the  MDL  rules  retroactively  to  pending  cases  involving
claims for asbestos-related injuries filed before September  1,  2003,  with
certain exceptions.
      The panel hereby designates Judge Davidson as the  pretrial  judge  in
any cases that were filed before September 1, 2003 and that are  transferred
to MDL pursuant to section 90.010 or any rules promulgated  by  the  Supreme
Court to effectuate Chapter 90.